 INT'L UNION OF OPERATING ENGINEERS, LOCAL NO. 9393WE WILLnotifyWaverly ArnoldBrown,in writing,thatwe have no objec-tion to Brownworking for Worleyunder certain conditions,and that we have sonotified Worley.HOD CARRIERS',BUILDING&GENERAL LABORERS'UNION OF AMERICA,LOCAL No. 652, AFL-CIO,Labor Organization.Dated-------------------BY--------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office,849 SouthBroadway, Los Angeles, California, Telephone No. 688-5204, if they have anyquestion concerning this notice or compliance with its provisions.International Union of Operating Engineers,Local Union No. 9,AFL-CIO [Schmidt Construction,Inc.] and Nolan R.Ewing.Case No. 27-CB-236. June 10, 1961.DECISION AND ORDEROn March 10, 1964, Trial Examiner E. Don Wilson'issued his Deci-sion in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent and the General Counsel filed ex-ceptions to the Trial Examiner's Decision, and the Respondent fileda brief in support of its exceptions and an answering brief to theGeneral Counsel's exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Brown].The Board has reviewed the rulings of the TrialExaminer made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner.3The Trial Examiner found,and we agree,that theRespondent caused the discharge ofEwing because of his lack of union membership,in violation of Section 8(b) (2) and(1) (A) of the Act.The General Counsel has excepted to the Trial Examiner's refusal tofind that the Respondent also operated a discriminatory hiring hall in violation of See-tion 8(b) (2) and(1) (A).We find nomerit in this exception,in view ofthe fact thatboth the General Counsel and the Trial Examiner stated during the hearingthat thismatter was not in issue.147 NLRB No. 51. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that Respondent, Inter-national Union of Operating Engineers, Local Union No. 9, AFL-CIO, its officers, agents, and representatives, shall take the action setforth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on July 5, 1963, by Noland R. Ewing, an individual, hereincalled Ewing, the General Counsel of the National Labor Relations Board, hereincalled the Board,-issued a complaint dated August 16, 1963, alleging that Interna-tional Union of Operating Engineers, Local Union No. 9, AFL-CIO, herein calledRespondent or Union, violated Section 8(b)(2) and (1) (A) of the National LaborRelations Act, as amended, herein called the Act.Pursuant to due notice, a hearing in this matter was held before Trial ExaminerE. Don Wilson at Denver, Colorado, on September 10 and 11, 1963.The partiesfully participated.Briefs have been received and considered.Upon the entirerecord in the case, and from my observation of the witnesses, I make the following:FINDINGS OF FACTI.THE BUSINESS OF SCHMIDT CONSTRUCTION, INC.Schmidt Construction, Inc., herein called the Employer, is, and has been at alltimes material, a corporation duly organized and existing by virtue of the laws ofthe State of Colorado and has maintained its office and place of business in Arvada,Colorado.It is engaged in the construction of highways, streets, and airport run-ways.During the past year, in the course and conduct of its business operations,it has performed services valued in excess of $500,000, of which services valued inexcess of $50,000 were performed in States other than the State of Colorado, wherethe Employer is located.At all times material the Employer has been an employerengaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAt all times material, Respondent has been a labor organization within the meaningof Section 2(5) of the Act.III.THEUNFAIR LABORPRACTICESA. BackgroundAt all material times, Respondent and the Employer have been parties to a contractcontaining an exclusive hiring hall provision?ArticleV(a) and(e) of the con-tract read:ARTICLE VHIRING PROCEDURE(a)The Employer agrees that he will give the Union the first opportunityto furnishall classesof employment that are provided for in this Agreement.The Employer further agrees that all requests for workmen will be placed withthe unit [sic] dispatching office within a reasonable time prior to the contem-plated date of employment of such workmen.(e)Notwithstanding the foregoing subparagraphs, the Employer shall havethe right to request by name any job applicant who previously has been em-ployed in work covered by the jurisdiction of this Agreement and who shallhave registered with the Union, whether he be a member of the Union or not,IThe legality of the contract is not in issue. .INT'L UNION OF OPERATING ENGINEERS, LOCAL NO. 9395and if said applicant is availablethe Unionshall refer said applicant to theEmployer, regardless of said applicant'spositionor priorityon the Union'seligibility lists.B. The issuesThe issues are: (1) Did Respondent refuse to refer Ewing for employment by theEmployer, pursuant to the Employer's request for him, by name, because Ewing wasnot a member of Respondent; and (2) did Respondent cause the Employer to dis-charge and refuse to reinstate Ewing because Ewing was not a member ofRespondent? 2C. EwingIt does not appear that Ewing was ever a member of any union.- As of May1963,3 he had had about 15 years' experience in operating heavy equipment?Avery substantial portion of this experience was obtained by working for a county inColorado.I give no credit to Ewing's testimony that he registered on Respondent's"out of work list" at Respondent's hiring hall in 1959 and 1960, nor to his testi-mony as to alleged conversations he had when so registering.5Early in May, Ewingwent to the Employer's jobsite at Strasburg, Colorado, and spoke to Marion T.Graves, the Employer's job superintendent.Ewing asked for employment.Gravessaid the Employer had a contract with the Union and hired all men from the Union'shiring hall.Graves told Ewing that to get a job he would have to be on the Union'sout-of-work list.Ewing left.2There is evidence in the record that Respondent's dispatcher, Ronnie Webber, regu-larly discriminated against nonunion registrants and in favor of union registrants, in dis-patching registrants who were not specifically called for by an employer-party to thecontract.General Counsel urges that I find, on the basis of such evidence, that Respond-ent violated Section 8(b) (1) (A) and (2) of the Act. The charge makes no reference tosuch a violation.Such violation is not related to a failure to refer Ewing pursuant tothe Employer's specific request nor is it related to Ewing's discharge.Such violation isnot alleged in the complaint nor was an effort made to amend the complaint so as to en-compass it.Before both sides rested, Respondent was not put on notice to defend againstany allegation of such violation. I consider this to be an entirely new cause of action orviolation not covered in the complaint and the Board has consistently rejected findings ofviolation made in such circumstances.Porter-DelVitte Construction Co., Inc.,134 NLRB963, 965-966.Aside from the due process problem arising from absence of notice to Re-spondent, I am not satisfied that this issue was "fully litigated."Further, since only theGeneral Counsel, under the Act, has final authority on behalf of the Board in respect tothe issuance of complaints and since he has not exercised such authority in this instance,I have nothing involving an illegal practice in the administration of the exclusive hiringhall before me to decide.Finally, since such violation, if it occurred, is in nowise relatedto the substance of the charge herein, the General Counsel has before him no basis forexercisinghis final authority in complaining (as he has not done) that Respondent vio-lated the Act with respect to such possible violation. I shallmake no finding herein as towhether Respondent violated the Act in this regard since there is no such issue properlybefore me.'All dates herein refer to 1963, unless otherwise stated.41-le also had a diploma from a correspondence school "covering management, mainte-nance and care of Diesel Engines, Tractors and heavy equipment." There is no evidenceas to the qualifications of the school or its requirements for issuing a diploma. I attachno weight or significance to the diploma as evidence of Ewing's qualifications.There is nosubstantial evidence that Ewing was not qualified as an operator.He was not dischargedbecause of any lack of qualification.He testified with precision that when registering in 1959, 1960, and 1963, he dealtwith Curtis (the Union's secretary).During his testimony, it became abundantly clearthat he had not talked, to Curtis.He explained that, he said it was Curtis to whom hespoke because a field examiner of the Board told him he had spoken to Curtis. (I do notcredit his testimony that he was so advised.)Having stated lie did not speak to Curtisas lie previously had testified, he then testified that it was Webber, Respondent's dis-patcher, with whom he spoke in 1959 and 1960. This testimony was likewise demon-strably false.The uncontradicted and credited testimony of Webber establishes that in1959 and 1960 Webber owned and operated a miniature railroad at a Denver 'City parkand that he had no connection with Respondent until after Ewing allegedly visited Re-spondent's hiring hall in 1960. If Ewing was not deliberately testifying falsely in thisregard, he was at least very careless with the truth and apparently not much concernedwith his oath. 396DECISIONS OF NATIONAL- LABOR RELATIONS BOARDOn May 6 Ewing went to the hiring hall and spoke to Webber. He asked toregister.Webber gave him a registration form to fill out and told him to statethereon his name, address,and phone number and also to state the kind of equip-ment he operated.Ewing wrote on and returned the form to Webber.He failedto state what he operated.Webber asked Ewing if he was an "Oiler." Ewingshook his head "Yes," and Webber wrote the word "Oiler" on the forms Ewingreturned to the jobsite and told Graves he was on the list.He did not mention thathe was registered only as an oiler or serviceman.On the morning of June 20, Graves needed an operator "right away," and wentto Ewing's home.He told Ewing's wife that he wished Ewing to report for work.Ewing did so and was put to work as an operator of various equipment.The Em-ployer did not request a referral from the hiring hall before Ewing commenced work.Graves told Victor Karst, the Employer's timekeeper, to call the hiring hall for areferral.Within about an hour,Karst placed a phone call to the hiring hall and spoke toLela Cashion,a clerk there employed.?He learned that none of the men werepresent.He told Cashion he wished a clearance for Ewing to work.He did nottell her in what classification Ewing was to work.Cashion said she had no authorityto give a clearance but would turn the matter over to Webber when he returnedfrom lunch.Karst said he would call back.He did so about 2 p.m. Cashion toldhim Webber had not returned and repeated that she had no authority to give aclearance and would tell Webber of Karst's call.When Webber returned,she toldhim Karst had called seeking a referral or clearance for Ewing and that she hadtold Karst either to call back or Webber would call him.8As observed in footnote2, supra,there is evidence that in dispatching registrantswho have not been requestedby name, Webberdiscriminates against nonunionmembers.9However,in dispatching an applicant for referral pursuant to a specificrequest for such applicant by an employer,membership in the Union plays no partin the dispatch.When a contractor asks for an applicant by name the applicantis dispatched whether he is or is not a member of the Union.Webber testified thatif the Employer had "called and requested Ewing to go to work for them I wouldhave assigned him to go to work for them."He further testified that he didn'tsend Ewing out because he didn'thave an "order"for him to go to work.Hereadily admitted that the Employer had called Cashion and she had relayed themessage to him.He insisted that the call wasn'tan "order"because the Employerhad not stated in what classification it wished to have Ewing dispatched.He alsoinsisted the message he received from Cashion was merely a request for a referralwhich he put on his desk"because he had no record of an order being received."He said that that which he received from Cashion was not an "order" because it didnot state the classification in which Ewing was to work,e.g., oiler,dozer operator,etc.He denied that the Employer wanted him to refer or dispatch Ewing to the jobbut said the Employer wanted a referral or "okay from the office to put [Ewinglto work."He said he didn't send Ewing out because he didn'tknow what workEwing was to do.Yet he testified he woudn'thave sent out Ewing'even if theEmployer had said he wanted him to work as an"oiler" or "blade operator"becausehe "had no order."He said he would have dispatched Ewing if the Employer hadcalled him or told Cashion"that this is an order,"and stated when the man wasgoing to work.He did not know that Ewing was already working.He furthertestified that if an employer requests an applicant by name,1e he has no concern inwhat classificationthe applicant is to work.Nonetheless,Webber further insisted9 For reasons previously stated, I do not credit Ewing's testimony as to his experienceswhen he allegedly registered in 1959 and1960.Neitherdo I credit Ewing's testimony asto the events in the hiring hall on May 6 where it conflicts withthat of Webber.7This was the first time Karst, in behalf of the Employer,had requested a referral fora specific person.8The findings in this paragraph are based upon the credited testimony of Cashion,whose demeanor impressed me favorably.To the extent that testimony of Karst differsfrom that of Cashion,it is not credited.In some of his testimony,Karst displayed aninclination to assumefacts.Some of his answers were not responsive-and on occasion hevolunteered testimony.9This matter was opened up on direct examinationofWebberby Respondent's counsel.I have no doubt that Webber's testimony in this regard surprised counsel.There is noevidence that Webber's superiors were aware of either his method of dispatch or that liemay not have been complying with Section 5(c) of the contract which requires non-discriminatory referrals from the hiring hall.10As this Employer did with respect to Ewing. INT'L UNION OF OPERATING ENGINEERS, LOCAL NO. 9397that he didn't dispatch Ewing because he didn't have an "order."That Ewing hadn'tregistered every 10 days after May 6, as required by a hiring hall rule, had no effecton his nonreferral by the Respondent.Both counsel and I questioned Webber atconsiderable length in an effort to clarify the distinction between the Employer'srequest that Ewing be referred from the hiring hall, and an "order" from the Em-ployer.It appeared to me quite possible that there might be, in Webber's mind atleast, a substantial difference between this Employer's request for Ewing's dispatchand an "order" from the Employer.As Webber testified, I was unable to perceiveany difference.Having studied his testimony in the transcript, I still can perceiveno difference. It may be that Webber believed there was a distinction or that thereisa substantial difference which was not developed or which has escaped me.Throughout his testimony, Webber appeared to be honest and straightforward. Thus,with no equivocation he testified as to the possibly illegal manner in which he dis-patched applicants or registrants who were not requested by name. I have no reasonto believe he knew such was not an issue in this case or that he was unaware hemight be testifying against his employer's interest.He readily admitted he hadreceived the message from Cashion.He appeared to be patient with our apparentinability to understand what was perhaps obvious to him.Had he wished to deceivehe easily could have said that Ewing was not considered by him to be on the out-of-work list because he had not re-registered every 10 days after his May 6 registration.So, too, he could have adopted the testimony of Karst that the Employer said itwished Ewing dispatched as an operator and then Webber could have testified thathe did not refer Ewing because he wasn't registered as an operator,ii but only asan oiler.So, too, Webber conveniently could have said, had he wished to lie, thathe did not send out a referral for Ewing because he had been hired in violation ofthe contract.ButWebber gave no such false testimony.He testified that whenhe refused to refer or dispatch Ewing, he knew Ewing was not a member of theUnion.He further testified that Ewing's lack of union membership had no bearingon his refusal to dispatch Ewing. I credit this testimony. I believe Webber wouldhave admitted that Ewing's lack of union membership played a part in Webber'sfailure to dispatch Ewing, had such been the truth. I have considered his admis-sion that he discriminated against nonunion registrants when dispatching in rotation.Having so considered, I still do not find Webber was influenced by Ewing's lack ofmembership when he failed to dispatch Ewing.Webber's insistence that there wasa distinction between the Employer's request that Ewing be dispatched and an"order" has also been considered. I see no difference of substance despite the ex-tended efforts of counsel and myself to develop the substance, if any existed.Nonetheless, I am not satisfied that Webber told anything but what appeared to himto be the truth when testifying as to the reason he failed to dispatch Ewing.Hedid not refuse to refer Ewing because Ewing was not a member of the Union.General Counsel has not established the contrary by a preponderance of the substan-tial evidence.Ewing, as an operator, finished the workday on June 20 and continued on themorning of June 21. There were about 30 other operators on the job, presumablymembers of Respondent. Shortly after noon, during the lunch period, some of theoperators spoke to Ewing.12They wanted to know if Ewing had a permit or a card.Ewing said he didn't.They inquired how things were at the hiring hall.Ewingsaid he didn't know.He was asked if he had a referral slip.He said he didn'tbut had "been looking for someone all morning." The men thanked him and left.At 12:30 p.m., only Ewing returned to work.Graves arrived at the job about 12:30 p.m., and observed that none of the opera-tors was working.He spoke to a group of about 16 of them and asked "Why thejob wasn't started."They replied that it was because a nonunion man was on thejob, obviously referring to Ewing.They said "They didn't feel like working witha man who didn't belone to the Union." They did not return to work. Nothing inthe contract required Ewing to be a member of the Union at this time. There isno credible evidence that Respondent authorized the operators to engage in this-work stoppage or strike.13Shortly thereafter, Graves spoke to Respondent's secretary, Curtis, on the phonein an attempt to solve his problem.Graves asked Curtis about the walkout of theII Graves testified that if he requested a particular man be dispatchedas anoperator,-the Unionwouldnot be complying with his request if it dispatched the man when he was-registeredonly as an oiler.Ewingwas registered only as an oiler and not as an operator.12Tbereis no evidencethat therewas a job stewardon the job.'I specifically do not credit Ewing's testimony that Webber subsequently told EwingShe,Webber, had told the men to strike. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperators.Curtis said it was unauthorized and there wasn't much anyone could doif the men walked off the. job. Curtis said his advice "was to take Mr. Ewing offthe roller [heavy equipment] and tell the men to go back.to work, that Mr. Ewingwas not a Union man and was not on the out of work list." 14 Curtis pointed outand Graves agreed that Ewing had been hired in violation of the contract.Curtistold Graves that the way to solve his problem involving the work stoppage was to"get rid of the man the same way he got him." Curtis also spoke to the Employer'svice president, Vandervort, and told him the Employer would have to let Ewing go.Neither Graves nor Vandervort requested a referral for Ewing.Graves dischargedEwing shortly after this conversation, "in order to get the men to go back to work,that was [his] only alternative, was to take Mr. Ewing off the roller."Graves didnot discharge Ewing because he did not get a referral.15Graves discharged Ewing"in order to stop this strike so we could get some work done." 16Shortly after his discharge, Ewing went to the hiring hall and spoke to Webber.He told Webber he had just been laid off and wanted to know what the situationwas.Webber told him the contract called for the Employer to call the hiring hallfor employees, Webber had no order from the Employer, and Ewing solicited hisown job and went to work without a referral.Webber said he had heard that themen were going to walk off the job if Ewing stayed on the job, Webber having re-ceived a call from the men earlier in the day.17Ewing asked that a change in hisaddress be noted and having been given a slip of paper by Webber, Ewing wrote hisnew address.Webber attached the paper to Ewing's registration.D. Concluding findingsI conclude General Counsel has failed to establish by a preponderance of sub-stantialevidence that Respondent refused or declined to grant a referral for employ-ment with the Employer to Ewing at the Employer's request, because Ewing was nota member ofRespondent.laIt isplainthat the Employer violated Section 8(a)(3) of the Act by dischargingEwing onJune 21, and by failing and refusing to reinstate him since said date.Ewing was discharged because he was not a member of Respondent.Thirty opera-tors of the Employer refused to work ifnonunionEwing continued working.Thecontract or absence of referral by the Union had nothing to do with their refusal towork.Did Respondent cause or attempt to cause the Employer to discharge Ewingin violation of Section 8(a)(3)? I conclude the answeris inthe affirmative.Shortly after 12:30 p.m., Respondent had the problem of continuing the job.Ewingwas working and was nonunion.Thirty fellow employees wouldn't work becauseof this.Respondent turned to Respondent's secretary, Curtis, and asked him howto solve the problem.No doubt various alternatives had occurred to Graves.Hecould have fired Ewing without looking to Curtis for advice.He could have keptEwing and fired the 30 fellow employees.He could have fired some of them as anexample to others.He could have permitted the job to stay shut down.He couldcall Curtis and seek a solution from him.Perhaps thesolutionwould be an effectivedirection by Curtis to the 30 that they shouldreturnto work and a statement byCurtis to Graves that Ewing could be retainedas anemployee by the Employer.14 Ewing was not a union man. He was on the out-of-work list but as an oiler.15 General Counsel unsuccessfully attempted to lead his witness, Graves, into testifyingto the contrary.16The findings in this paragraph are based upon credited testimony of Graves whosedemeanor impressed me favorably and upon admissions of Curtis. Graves was frank andstraightforward in his testimony and refused to be led.Curtis on the other hand dis-played a poor memory at what appeared to be convenient occasions and was not candid.I do not credit his testimony where it conflicts with that of Graves.171 specifically do not credit Ewing's testimony that Webber told him he had no businessworking for the Employer because be was not a member of the Union. Nor, specifically,do I credit Ewing's testimony that Webber told him lie had told the men to go out onstrike.I have previously referred to the quality of some of Ewing's testimony. I herefind that Ewing's testimony is not worthy of belief unless corroborated by credited testi-mony of others.On at least three occasions in his testimony he said that in his June 21conversation with Webber, Webber referred to"hiring off thehook."' I asked him if fieinquired of Webber what he meant by "off the hook." Ewing then testified lie didn't be-lieve "off the hook" was mentioned by Webber.Ewing's demeanor impressed me un-favorably. 'VW'ebber's denials of statements attributed to him by Ewing are credited.Thereisno evidence that Webber had authority to tell men to stop working. .."I That Respondent may have.had a poor or no reason for failing to dispatch does; notdetract from this finding. INT'L UNION OF OPERATING ENGINEERS,LOCAL NO. 9399Probably these and perhaps other alternatives were considered by Graves.He choseto call Curtis.He asked Curtis for a solution.Curtis gave him one.Curtis toldhim to fire Ewing and the 30 would return to work.Of course,itwas or shouldhave been obvious that to discharge Ewing, because he was not a member of Re-spondent,in order to get the 30 back to work would be a violation of Section 8(a)(3)of the Act.Yet this is what Curtis told, if not directed,Graves to do. So, too,did Curtis tell Vice President Vandervort"to get rid of" Ewing.The Employer dis-charged and got rid of Ewing pursuant to Respondent's advice.It appears plain thatCurtis could have given other advice which,if followed,would not have resultedin the Employer violating 8 (a) (3) . Indeed,Curtis could have declined to advise.But he didn't.The Employer took no action with respect to Ewing until Curtistold Graves to discharge Ewing in violation of 8(a)(3).Further,in other circum-stances I might consider Curtis' reference to Ewing as a nonunion man whilerecommending his discharge,as merely incidental,and descriptive of Ewing and notas substantial evidence that Curtis considered Ewing's lack of union membership tobe a substantial reason for procuring his discharge.19In light of the entire recordherein,however, I am convinced that in referring to Ewing's lack of union member-ship when talking to Graves, Curtis was stating a reason why Graves should dischargeEwing. I find that Curtis'advice to Graves was a moving and proximate cause ofthe Employer's unlawful discharge of Ewing.By causing and attempting to causethe Employer so to discharge Ewing,Respondent violated Section 8(b)(2) and1(A) of the Act.That the Employer might have violated 8(a)(3) without theadvice of Curtis does not detract from this finding.The Employer chose none ofavailable alternatives until Respondent told the Employer to choose the alternativeviolative of Section 8(a)(3) of the Act. It is useless to speculate on what the Em-ployer might have done to solve his "problem"ifCurtis had given other or noadvice.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connec-tion with the operations of the Employer described in section I, above, have a close,intimate,and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair.labor practices, Ishall recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent has caused and attempted to cause Schmidt Con-struction,Inc., to discriminate against Nolan R. Ewing, it will be recommended thatRespondent make Ewing whole for any loss of earnings sustained by reason of dis-crimination against him from June 21,1963, to the date Respondent requests his re-employment.Backpay shall be computed in accordance with the Board's formulastated inF.W. Woolworth Company,90 NLRB 289, together with interest at 6percent per annum, as provided inIsis Plumbing & Heating Co.,138 NLRB 716.As Respondent's unfair labor practices found herein go to the heart of the Act, itwill be recommended that the Order contain a broad injunction against any form ofrestraint or coercion by the Respondent.Upon the basis of the above findings of fact, and on the entire record in the case,I make the following:CONCLUSIONS OF LAW1.Schmidt Construction,Inc., is an employer engaged in. commerce within themeaning of Section 2(2) and Section 2(6) and (7) of the Act.2. International Union of Operating Engineers,Local Union No. 9, AFL-CIO,is a labor organization within the meaning of Section 2 (5) of the Act.3.By attempting to cause and causing Schmidt Construction, Inc., to dischargeNolan R.Ewing for discriminatory reasons, in violation of Section 8 (a) (3) of theAct, Respondent has violated Section 8(b) (1) (A) and(2) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.lUCE.BuildingMaterialand Dump Truck Drivers Local Union No. 420,affiliated withI.B. of T.C.W. and H. of A. (Southern CaliforniaChapter of the Associated General Con-tractorsof Americaand Matt J.ZaichCo.), 132 NLRB 1044, 1047. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.There is insufficient substantial evidence to conclude that Respondent refusedto refer Ewing for employment because Ewing was not a member of Respondent.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law,and uponthe entire record in the case, it is recommended that International Union of Operat-ing Engineers,Local UnionNo. 9, AFL-CIO,itsagents,officers,representatives,successors,and assigns,shall:1.Cease and desist from:(a)Causing or attempting to cause'Schmidt Construction,Inc., to discriminateagainst employees in violation of Section 8(a) (3) of the Act.(b) In any other manner restraining or coercing employees in the exercise ofrights guaranteed in Section 7 of the Act except in a manner permitted by Section8(a)(3) of the Act.2.Take thefollowing affirmative action which I find will effectuate the policiesof the Act:(a)Make whole Nolan R. Ewing for any loss of pay he may have suffered byreason of his discharge from SchmidtConstruction,Inc., as provided in the sectionherein entitled"The Remedy."(b)Notify Nolan R. Ewing and Schmidt Construction,Inc., in writing,that ithas no objection to the employment of Ewing in any capacity satisfactory to SchmidtConstruction,Inc., and that it requests Schmidt Construction,Inc., to return Ewingto the employment from which he was discharged.(c) Post at its offices,copies of the attached notice marked"Appendix." 20Copies of said notice,to be furnished by the Regional Director for the Twenty-seventh Region,shall, after having been duly signed by a representative of Re-spondent,be posted by Respondent immediately upon receipt thereof,and be main-tained by it for a period of 60 consecutive days thereafter,in conspicuous places,including all places where notices to members are customarily posted.Reasonablesteps shall be taken by Respondent to insure that such notices are not altered,defaced,or covered by any other material.(d) Promptly mail to said Regional Director signed copies of the Appendix forposting, Schmidt Construction,Inc., willing,at the lobsites of Schmidt Construction,Inc., in Colorado.(e)Notify the Regional Director for the Twenty-seventh Region,inwriting,within 20 days from the receipt of this Decision,as to what steps Respondent hastaken to comply herewith 2i20 In theevent that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Order be enforced by adecree ofa United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."21 If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify said Regional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERSPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify you that:WE WILL NOT cause or attempt to cause Schmidt Construction, Inc., to dis-criminate against Nolan R. Ewing or any other employee in violation of Sec-tion 8(a)(3) of the National Labor Relations Act.WE WILL withdraw our objection to the continued employment of Nolan R.Ewing by Schmidt Construction, Inc., and request that he be returned to theemployment from which he was discharged by said Company, and we willfurnish Ewing with copies of this withdrawal and the request.WE WILL make Nolan R. Ewing whole for any loss of pay suffered as a resultof the discrimination against him. SEVEN UP BOTTLING CO. OF SACRAMENTO401WE WILL NOT in any other manner restrain or coerce employees in the exer-cise of rights guaranteed them in Section 7 of the Act,except in conformitywith Section 8(a) (3) of the Act.INTERNATIONAL UNION OF OPERATING ENGINEERS,LOCALUNION No. 9,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 609 Rail-way Exchange Building,17th and Champa,Denver,Colorado,TelephoneNo.Keystone 4-4151,Extension 513, if they have any questions concerning this noticeor compliance with its provisions.Tonkin Corp.of California,d/b/a Seven Up Bottling Co. ofSacramentoandEdward J. FarrellandSacramento 7-UpEmployees'Union,Party to the Contract.Case No. 90-CA-2657.June 10, 1964DECISION AND ORDEROn February 18, 1964, Trial Examiner Wallace E. Royster issuedhis Trial Examiner's Decision in the above-entitled proceeding, find-ing that the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desist there-from and take certain affirmative action, as set forth in his attachedDecision.He also found that the Respondent had not engaged in cer-tain other alleged unfair labor practices and recommended dismissalthereof.Thereafter, the Respondent filed exceptions to his Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision and the entire record in this case, including the ex-ceptions and brief, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as its1In the absence of exception thereto, we adoptpro formathe Trial Examiner's conclu-sionthat the evidence Is insufficient to support the allegation that Olson was discrimina-torily discharged, and his recommended dismissal of this allegation of the complaint.147 NLRB No. 48.756-236-65-vol. 147-27